Citation Nr: 0125182	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which granted 
service connection for PTSD with a 30 percent rating.  The 
veteran disagreed with that determination giving rise to the 
instant appeal.

As this is an appeal concerning the initial rating, 
consideration will be given to whether "staged" ratings are 
for application.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Guidance from that case also leads to the phrasing 
of the issue on the title page.


FINDINGS OF FACT

1.  All pertinent evidence needed for disposition of this 
appeal has been obtained and associated with the claims 
folder.

2.  The veteran's PTSD is productive of symptoms causing no 
more than occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  

3.  The veteran has not been shown to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships as a 
result of his service-connected PTSD.

4.  There are no extraordinary factors resulting from the 
service connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100 et. seq.  (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.321, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  As such, the Board will proceed to 
the merits of the case.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  
There is no indication that there is other evidence that 
could be obtained which would change the outcome.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, Post-traumatic 
stress disorder is rated as follows;

Occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events) warrants a 30 
percent evaluation;

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.  

Historically, service connection for PTSD was granted by 
rating decision dated in March 2000, and a 30 percent 
evaluation was assigned.  That rating has remained in effect 
since that time.  As noted this was the initial rating and 
the guidance provided in Fenderson, supra, is for application 
herein.

As noted above, the veteran served on active duty from 
October 1944 to October 1945, including service during World 
War II.  A review of his service medical records reveals that 
the veteran suffered a penetrating knife wound to the left 
chest while attempting to break up a fight between two 
soldiers.  His injuries were determined to be in the line of 
duty.  His service medical records are negative for 
treatment, complaints or diagnosis of a psychiatric 
condition.  

VA medical records dated from June 1998 to June 1999 show 
that the veteran was treated for PTSD and dysthymia.  It was 
noted that he described flashbacks of the incident during 
World War II when he was stabbed.  His symptoms included 
crying spells, anhedonia, past suicidal ideation, intrusive 
thoughts and nightmares related to the stabbing.  It was 
noted that he used alcohol and marijuana to decrease his 
hyperarousal symptoms.  

VA medical records dated from August 1999 to November 1999 
also reflect treatment for PTSD and depression.  

On VA examination in January 2000, the veteran related that 
the sustained a stabbing wound while trying to stop an 
altercation between two soldiers in Germany during his period 
of active service.  The veteran reported continual pain 
symptoms in the area of the stabbing and stopped working at 
age 60 because he was uncontrollably dropping tools.  He 
related that prior to his retirement, he was able to work for 
approximately 35 years in the construction area, primarily as 
an asbestos worker.  He indicated a history of emotional 
distance from his former wife during their marriage and from 
his adult children.  He also expressed significant 
difficulties in interpersonal relationships.  The veteran 
reported having periodic flashbacks of the stabbing incident 
and regarding individuals that he observed coming and going 
while he was hospitalized following the stabbing incident.  
He indicated that he used alcohol and drugs to cope with his 
flashbacks and sleep disturbance.  The examiner noted that 
his overall affect suggested at least a mild to moderate 
decrease in range and intensity.  Some lability was noted as 
the veteran frequently broke out into tears when discussing 
stressful events.  His thought processes were goal directed 
and his thought content contained no evidence of current or 
past delusions or hallucinations.  He denied any active 
suicidal or homicidal ideation currently or in the past.  The 
examiner indicated that the veteran met the criteria for a 
diagnosis of PTSD based on stressful events during service 
and current symptoms including, recurrent flashbacks, 
detachment from others, a restricted range of effect, sense 
of foreshortened future, family difficulties, sleep 
disturbance, hypervigilance, exaggerated startle response, 
and periodic irritability.  The veteran was also diagnosed 
with dysthymic disorder which was felt to be a condition pre-
existing military service.  The Global Assessment of 
Functioning (GAF) score was 55 reflecting moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  

In an addendum to the January 2000 VA examination, it was 
noted that the GAF score of 55 was strictly for PTSD.  The 
examiner indicated that dysthymia alone would result in a GAF 
score of approximately 70 since the condition was not as 
significant as PTSD.  

VA medical records dated from August 2000 to February 2001 
reflect that the veteran received individual and group 
therapy for depression and PTSD.  His symptoms included 
loneliness, flashbacks and nightmares.  

In this decision, the Board is cognizant of the fact that 
this appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for a PTSD.  In such a case, separate or "staged" ratings 
should be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Considering the factors as 
enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect a rating in excess of 30 
percent for any of the time period in question.  The 2000 VA 
examination reflected that the veteran's PTSD alone is no 
more than moderate as reflected by the assignment of Global 
Assessment of functioning score of 55.  The Court has stated, 
with respect to the GAF scale: "[a] 55-60 rating indicates 
'moderate' difficulty in social, occupational, or school 
functioning."  Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF between 70 and 75 reflects lesser impairment.  

The 2000 VA examination reveals no impairment of the thought 
process or communications.  He has not exhibited any 
inappropriate behavior and has been able to maintain his 
personal hygiene and other activities of daily living.  
Further, he had been able to maintain his job until age 60 
when he stopped because he was uncontrollably dropping his 
tools, presumably due to physical problems.  

The record does not establish that the veteran demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  While the veteran has evidenced some disturbances 
of mood and difficulty in establishing and maintaining 
effective social relationships, the evidence of record shows 
that he has continued to function with therapy and prescribed 
medication and has not required any hospitalizations related 
to his psychiatric symptomatology.  

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The 2000 VA psychiatric examination 
report indicates a GAF value which shows moderate difficulty 
in social and occupational functioning due to his PTSD 
disability.  The clinical assessment is considered persuasive 
as to the veteran's degree of impairment due to PTSD since it 
considers his overall industrial impairment due to his 
psychiatric illness.  

The veteran retired from his job as an asbestos worker for 
reasons unrelated to PTSD and significant interference with 
work had not been shown.  The findings set forth above most 
closely approximate those necessary for the 30 percent 
evaluation, and that rating would therefore be continued 
under the rating criteria.  See 38 C.F.R. § 4.7 (2001).  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  

Moreover, an extraschedular evaluation is not warranted, 
since the evidence does not show that veteran's service-
connected post-traumatic stress disorder presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical, 
for the aforementioned reasons.  38 C.F.R. § 3.321(b)(1).  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

